


110 HR 717 IH: Community College Partnership Act of

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 717
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To encourage partnerships between community colleges and
		  four-year colleges and universities.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Partnership Act of
			 2007.
		2.Community college
			 opportunity; college preparation programs authorizedSubpart 2 of part A of title IV of the
			 Higher Education Act of 1965 is
			 amended—
			(1)by redesignating
			 section 407E as section 406E; and
			(2)by inserting after
			 chapter 3 (20 U.S.C. 1070a–31 et seq.) the following new chapter:
				
					4Community college
				opportunity
						407A.PurposeIt is the purpose of this chapter to enhance
				opportunities of students at community or technical colleges to transfer to
				4-year institutions and complete bachelor’s degrees.
						407B.Activities
							(a)Grants
				authorizedFrom the amounts appropriated under section 407E, the
				Secretary shall award grants to an eligible partnership that—
								(1)shall
				include—
									(A)1 or more
				community or technical colleges that award associate’s degrees; and
									(B)1 or more
				institutions of higher education that offer a baccalaureate or
				post-baccalaureate degree not awarded by the institutions described in
				subparagraph (A) with which it is
				partnered; and
									(2)may include a
				State agency responsible for the oversight or coordination of institutions of
				higher education.
								(b)Use of
				fundsGrants awarded under this part shall be used for—
								(1)the development of
				policies and programs to expand opportunities for community or technical
				college students to earn bachelor’s degrees, including promoting the transfer
				of academic credits between institutions and expanding articulation and
				guaranteed transfer agreements between institutions of higher education;
								(2)support services
				to students participating in the program, such as tutoring, mentoring, and
				academic and personal counseling, as well as any service that facilitates the
				transition of students from the community or technical college to the partner
				institution;
								(3)academic program
				enhancements at the community or technical college that result in increasing
				the quality of the program offered and the number of student participants in
				the program offered in cooperation with a baccalaureate degree granting
				institution pursuant to this section; and
								(4)programs to
				identify barriers that inhibit student transfers.
								(c)ApplicationsAny
				institution, or a consortia or system of higher education, that desires to
				obtain a grant under this section shall submit to the Secretary an application
				at such time, in such manner, and containing such information or assurances as
				the Secretary may require.
							(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out
				this section.
							407C.DefinitionFor the purpose of this part, the term
				community or technical college means a public or nonprofit
				institution of higher education—
							(1)that admits as
				regular students persons who are beyond the age of compulsory school attendance
				in the State in which the institution is located and who have the ability to
				benefit from the training offered by the institution;
							(2)that predominately
				does not provide an educational program for which it awards a bachelor’s degree
				(or an equivalent degree);
							(3)that—
								(A)provides an
				educational program of not less than 2 years that is acceptable for full credit
				toward such a degree; or
								(B)offers a 2-year
				program in engineering, mathematics, or the physical or biological sciences,
				designed to prepare a student to work as a technician or at the
				semiprofessional level in engineering, scientific, or other technological
				fields requiring the understanding and application of basic engineering,
				scientific, or mathematical principles of knowledge; and
								(4)that is accredited
				by a regional accrediting agency or association recognized by the Secretary
				under section 496.
							407D.Authorization
				of appropriationsThere are
				authorized to be appropriated $50,000,000 to carry out this chapter for fiscal
				year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			
